Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 16 show(s) modified forms of construction in the same view. The bottom three figures are not identified with separate figure numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
s 1B and 14A to 18B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 1, 2, 4A-4C, 5, 6, 7D, 8D, 9D 9E, 17A-18B, and 19B because they are identified as cross-sectional views, but the required hatching is not shown; see 37 CFR 1.84 (h) (3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17 and 22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 17 is claiming the device being used in an eye so it encompasses a human organism or part thereof such that it is not a statutory claim.
Regarding claim 22, the device is claimed as being in contact with the ciliary sulcus such the claim encompasses a human organism or portion thereof.  In order to overcome this rejection, the Examiner suggests changing “a length that contacts” to ---a length sufficient such that it is capable of contacting----.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13, 34, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-13, the preambles “The method of claim 3” or equivalents are confusing because claim 3 is drawn to a product not a method.  For this reason, the Examiner will interpret claims 7-9 as being drawn to products.  Claims 10-13 are also indefinite because they depend directly or indirectly from claim 7.
 Regarding claim 34, it is unclear how to interpret the language contained within parentheses because it is not clear whether it is positively claimed or not.  In evaluating the claims, the Examiner will not give the language “curved portion” patentable weight.
	Regarding claim 39, on line 2, the language “any one of claim 1” is not understood because only one claim is recited after “any one of.”  
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 13, 15-26, 30, 31, 33-36, and 38 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brady et al (US 6,797,004; hereafter referred to as BY).  BY anticipates the claim language where:
The fixing device as claimed is the IOL (210) of BY (see Figures 1, 3C, and 4 and column 6, lines 6-31);
The device support as claimed is the body (222);
The housing as claimed is the sidewall (230) with the teeth (242);
The frame as claimed is the outer wall or peripheral wall as best seen in Figure 1 as element (28), and
The device support or body (222) has a shape that conforms to the ciliary sulcus as explained in column 6, lines 15-19 and column 8, lines 1-12 of BY.

    PNG
    media_image1.png
    307
    465
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    483
    480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    435
    media_image3.png
    Greyscale
                             
    PNG
    media_image4.png
    331
    297
    media_image4.png
    Greyscale


Regarding claims 3 and 4, the clamping portion as claimed is made of pairs of teeth (242).
Regarding claim 6, the Applicant is directed to see column 6, lines 20-24.
Regarding claim 13, size comparison of clamping pieces to other portions as claimed is met because all the notches (240) are clearly shown to be smaller than the teeth (242) in circumferential extent.
Regarding claim 17, the device of BY can be used in an eye such that structure implied by the claim language is fully met.
Regarding claim 19, the frame portions as claimed are defined by the notches (240).
Regarding claim 22, since the holder (210) can be inserted into an incision of 3.2 mm and then expanded to 8 to 12 mm, the claim language is considered to be fully met; see column 8, lines 13-22 of BY.
Regarding claim 24, the slit as claimed is the notch (242) or is the gap (136) found in Figure 3B.
Regarding claim 26, the holder must be flattened to be inserted through the incision of 3.2 mm.
Regarding claim 33, the plane within the plane of the holder (210) would be circular such that the claim language is fully met.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 14, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over BY alone.  
Regarding claims 8-12, the dimensions as claimed are not met by BY because BY does not disclose all the dimensions for the device.  However, when the overall dimension of the device is 8 to 12 mm, by inspection of the Figure 3C, the teeth (242) are at a ratio of 5 mm to 57 mm such that teeth range from 5/57 X 8 mm = 0.70 to 5/57 X 12 mm = 1.1 mm.  For this reason, the claimed dimensions are considered prima facie obvious over BY alone; see MPEP 2144.04 (MPEP 2144.04 IV. A.)

In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



	Regarding claim 32, again the gap shown in Figures 4 and 5 is not disclosed but considered prima facie obvious over BY alone due to the fact that the dimensions claimed are within an order of magnitude of the prior art device and would not perform any differently.
	Regarding claim 37, the angle of the sidewall (330) is not disclosed but inspection of Figure 4 with a protractor indicates an angle of approximately 25 degrees.  For this reason, the claimed range of 30 to 60 degrees is not considered patentable over BY alone in that the claimed angle would not result in a different outcome; see MPEP 2144.04 (IV) (A).
Claims 27-29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over BY in view of Whitsett (US 2010/0204790; hereafter referred to as WT).  
Regarding claims 27-29, BY meets the claim language as explained in the Section 102 rejection but does not disclose the arcuate tips as required by the claims; see Figure 3B of BY.  However, WT (see Figure 1) teaches/shows that it was known to utilize arcuate tips within similar devices of the art.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize arcuate tips in the invention of BY as a way to prevent sharp edges from causing tissue damage and trauma in the vicinity of the implant.

Regarding claim 39, BY fails to disclose a kit containing an injecting instrument as claimed.  However, WT teaches that it was known to utilize injector with similar devices within the art; see paragraphs 11 and 53.   Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize an injector and to make a kit for the entire device so that the device can be efficiently utilized within the operative environment.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sohn et al (US 10,441,411) because it discloses a method of insertion similar to the one disclosed by the Applicant.  Koch (US 5,824,074) is cited because of its close similarity to the presently claimed invention.  Hara et al (US 5,275,624) is cited because of its close similarity to the presently claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774